Chief Judge Hedrick
dissenting.
The evidence in this case raises an inference that defendant at most had on his mind committing a sexual offense described in G.S. 14-27.5. He was charged with kidnapping “for the purpose of facilitating the commission of a felony, Attempted Second Degree Rape.” While there is evidence that defendant assaulted the victim, I do not believe there is any evidence in this record from which the jury could find that defendant assaulted or kidnapped the victim with the intent to rape her or commit any other felony. In fact, the jury found defendant not guilty of attempted second degree rape. The record is replete with evidence that defendant did not intend to gratify his sexual desires “by force and against the will” of the victim. The evidence tends to show that at one point he desisted, upon the victim’s request, from committing a sexual act, and he did not thereafter attempt or even suggest any acts of a sexual nature. We are not so clairvoyant as to say he intended to rape her had not other circumstances intervened that enabled her to escape. See State v. Alston, 310 N.C. 399, 312 S.E. 2d 470 (1984).
Assuming arguendo the evidence is sufficient to require submission of the case to the jury, I am convinced the trial court erred in not submitting the lesser included offense of false imprisonment. State v. Lang, 58 N.C. App. 117, 293 S.E. 2d 255, disc. rev. denied, 306 N.C. 747, 295 S.E. 2d 761 (1982). I vote to reverse.